DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response to the Non-final Office action of 2 October 2020 filed 2 March 2021 is acknowledged and has been entered. No amendments to the previous claims have been made and new claim 22 has been submitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-22 stand/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaull (US 6,020,015) in view of Wittke et al. (US2012/0171231) in view of Hirai et al. (1990) and Actor et al. (2009).
Gaull beneficially teaches compositions useful compositions for improved infant nutrition. The proportions of the human milk proteins would preferably be present in the compositions in about the proportions these proteins are found in human milk.
Gaull states:
It has been considered for a long time by nutritionists that the best food or nutrition supplied to an infant is its own mother's milk; i.e. fresh human milk. It is recognized, however, that many situations arise wherein the infant cannot be fed mother's milk and as a result synthetic infant milk formulas, predominantly based on cow's milk, have been prepared and used to nourish an infant. However, since it is generally believed that human milk provides superior nutrition for infants, much effort has been made to improve synthetic infant milk formulas to more closely similate mother's milk.
 
To this end, i.e. more closely to simulate human milk, it is necessary that there be added to or incorporated in cow milk-based synthetic infant milk formulas, soy protein or meat-based synthetic infant formulas, those components which are present in human milk but are substantially absent from cow milk and the like.

Gaull teaches synthetic infant formula compositions with the objective that they closely simulate the composition of human milk in order to improve the nutrition of newborns, particularly “very-low-birth-weight infants”. It is disclosed that many situations arise wherein the infant cannot be fed mother’s milk and as a result synthetic infant milk formulas, predominantly based on cow’s milk, have been prepared and used to nourish the infant. One specific component of the infant formulae disclosed is lactoferrin, as a 
Similarly, Wittke et al. teach the use of nutritional compositions, such as infant formula, including lactoferrin by a non-human source, such as bovine lactoferrin, in stimulating innate immune cells.  It is further taught that lactoferrin is present in the nutritional composition in an amount of at least 10mg/100 kCal, especially when the nutritional compositions is intended for use by children. For example, when used in an infant formula the amount of lactoferrin is 70-220mg/100 kCal. It is further disclosed that the nutritional compositions stimulate at least one type of innate immunity cell and stimulate the production of cytokines from macrophages. 
It is specifically disclosed that functionally, lactoferrin regulates iron absorption and as such can bind iron-based free radicals as well as donate iron for an immunological response. An additional role of lactoferrin is its anti-microbial activity in guarding against intestinal infections in humans generally, but especially in infants. Lactoferrin has been known to be both bacteriostatic and bactericidal in inhibiting the growth of specific bacteria while also killing microbes prior to a successful invasion of intestinal cells. 
However, in obtaining a commercially viable dietary composition, the addition of lactoferrin has generally been limited due to predicted losses of activity during 
Preferably, the lactoferrin used in the nutritional composition retains its stability and activity in the human gut even after processing under conditions of high temperature and low pH. In one embodiment of the present disclosure, the lactoferrin used is non-human lactoferrin. For example, bovine lactoferrin maintains certain bactericidal activity even if exposed to a low pH (i.e., below 7, and even as low as about 4.6 or lower) and/or high temperatures (i.e., above about 65.degree. C., and as high as about 120.degree. C.), conditions which would be expected to destroy or severely limit the stability or activity of human lactoferrin. These low pH and/or high temperature conditions can be expected during certain processing regimen for nutritional compositions of the types described herein, such as pasteurization. Yet, while bovine lactoferrin has an amino acid composition which has about a 70% sequence homology to that of human lactoferrin, and is stable and remains active under conditions under which human lactoferrin becomes unstable or inactive, bovine lactoferrin has bactericidal activity against undesirable bacterial pathogens found in the human gut (see entire document, including, e.g., paragraphs [0002], [0006], [0007],[0014]-[0027]).



Actor et al. teaches that lactoferrin, a member of the transferrin family of iron binding glycoproteins, as a critical component in mediation of immune response, especially for coordinated interactions between innate and adaptive components and associated responses. Engagement of innate components leads to triggering of
signal pathways to promote inflammation, ensuring that invading pathogens remain in check while the specific immune response is either generated or upregulated. Lactoferrin is a key molecule involved in these processes.
	
	It would have been obvious to one of ordinary skill in the art at the time the claim invention was made to administer infant formula supplemented with lactoferrin  in a formula with a constituent composition that simulates human milk/colostrum such as advantageously taught by Gaull to a subject suffering/in need thereof (i.e., very low birth weight infant) and specifically employ bovine lactoferrin for the benefits set forth by Wittke et al. and the amount of lactoferrin is between 2 and 7 g/L because Hirai et al. beneficially disclose that this is the range of lactoferrin content of human breast milk/colostrum.
In order to promote optimum development of newborns the skilled practitioner would supplement infant formulae with ingredients in an amounts that simulates that found in human breast milk. Given the importance of colostrum in development of infants it would have been well within the purview of the skilled practitioner to employ lactoferrin, a known immune modulator as taught by Actor et al., within formulae given Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
	The adjustment of particular conventional working conditions (e.g., determining an appropriate daily dose of lactoferrin to be administered to any particular infant depending on the state of development, species of mammal being treated, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

See e.g., MPEP 2144.05

II.   ROUTINE OPTIMIZATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.   There is a Motivation to Optimize Result-Effective Variables
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.
Accordingly, the claimed invention as a whole was at least prima facie obvious, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
Applicant asserts that the combination of references do not teach or suggest all elements of the claims.
Applicant asserts that nowhere in Gaull (‘015) is it taught or suggested that bovine lactoferrin is to be used in the compositions.
Applicant then cites another patent application by Gaull (US2002/0044989) for the proposition that the inventor disfavors the use of bovine lactoferrin in place of human lactoferrin and that Gaull (‘989) teaches away from the synthetic infant formulae 
This is also unpersuasive, because pointing out the advantages on one alternative over another is not the same a teaching away from using bovine lactoferrin. As Gaull (‘015) specifically states in the previously quoted passage: “It is recognized, however, that many situations arise wherein the infant cannot be fed mother's milk and as a result synthetic infant milk formulas, predominantly based on cow's milk, have been prepared and used to nourish an infant. However, since it is generally believed that human milk provides superior nutrition for infants, much effort has been made to improve synthetic infant milk formulas to more closely similate mother's milk.” Human milk is considered the gold standard, but that does not mean that in situations when this is unavailable other inferior alternates are not to be used.
Applicant further asserts that, none of the references teach or suggest the relevant patient population, that is, a newborn mammal that has not consumed any colostrum or breast milk, which is distinct from Gaull’s teaching of “very low birth weight infants.” It is further asserted that, Actor does not teach or suggest methods of increasing immune cell function in a newborn mammal that has not consumed any colostrum or breast milk comprising using bovine lactoferrin. This is also unpersuasive, in that the purpose of both Gaul’s infant formula is to provide support for newborns, who for whatever reason cannot get mother’s milk, but need nutritional support. It is well known that colostrum provides a number of great benefits to the newborn. It would have been obvious to the skilled practitioner that this group of newborns (i.e. those that have not consumed colostrum) would be in need of the support of the infant formula of Gaul. 

	The intended result of a positively recited step of a method, in the instant case; the administration of the infant formula with the bovine lactoferrin, is a consequence of the administration and does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)).
	Applicant further asserts that the Office improperly relies upon a “routine optimization” argument in combining Gaul, Hirai, and Actor. This is also unpersuasive, since it has not been asserted that it would be routine optimization to combine the cited references, but rather it would be routine to find the optimum amount of lactoferrin in which to supplement the infant formula. Given that the objective of the infant formula is to mimic the composition of human milk, the amount of lactoferrin found in human milk (2.5) or colostrum (7.0) would be a good starting point.

Analysis of Secondary Considerations
It would appear that Applicants invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. 
In order to accord substantial weight to secondary considerations in an obviousness analysis, “the evidence of secondary considerations must have a ‘nexus’ to the claims, i.e., there must be ‘a legally and factually sufficient connection’ between the evidence and the patented invention.” Henny Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed. Cir. 2019) (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)). “The patentee bears the burden of showing that a nexus exists.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1359 (Fed. Cir. 1999). “To determine whether the patentee has met that burden, we consider the correspondence between the objective evidence and the claim scope.” Henny Penny, 938 F.3d at 1332.
 That is, there is some criticality in the conditions under which the newborns are fed (e.g., dosage, duration, etc.). With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Applicant has provided working examples in the specification as well as in the filed affidavit demonstrating the effect of 0.4 g/L bovine lactoferrin (control), 1.0 g/L bovine lactoferrin (LF1) or 3.6 g/L bovine lactoferrin (LF3) for 7 days or 14 days on newborn piglets. The specification teaches that significant differences between the LF1 and LF3 groups. For example the data presented in Figure 1 shows about 130 pg/ml of IgG for LF1 groups versus about 410 pg/ml of IgG for LF3 groups at day 7 and about 280 pg/ml of IgG for LF1 versus about 490 pg/ml of IgG for LF3 at day 14. Therefore, serum IgG increased with dietary lactoferrin and the LF3 treatment resulted in significantly increased serum IgG as compared to the LF1 treatment. Additionally, the working examples teach that dietary lactoferrin increased IL-10 production by ex vivo LPS-stimulated cells. The working examples also show that dietary lactoferrin increased 
Applicant asserts that the claimed patient population, newborn mammals that have not substantially consumed any colostrum or breast milk, is important because infants who receive substantially no colostrum or breast milk or substantially no colostrum and substantially no breast milk and who optionally are pre-term and/or unhealthy (e.g., immunocompromised) do not receive the benefit of this immune system priming by the breast milk or colostrum. It is unexpected that infants that received substantially no colostrum and/or breast milk and who optionally are pre-term and/or unhealthy would respond favorably to the claimed methods because their immune systems have not been primed by colostrum or breast milk.
It is unclear that the results put forth by Applicant in the Affidavit in stimulating immune system development by administration of bovine lactoferrin in an amount of 3.47 g/L are “unexpected” given the known effects of lactoferrin in immune system development. The Applicant has shown that supplementation with lactoferrin in an amount similar to that found in human milk/colostrum provides benefits to the infant who has not received the benefits of colostrum or breast milk. Indeed, the findings of Applicant would appear to essentially confirm the expected finding – lactoferrin in an 
	Thus the scope of the claims are not commensurate with the objective evidence of non-obviousness (i.e., unexpected results) offered in support.
The claimed method broadly claims the administration of an infant formula comprising about 2.0 to about 10 g/L of bovine lactoferrin to newborn mammal (which would include cows) that has not consumed any colostrum or breast milk. However, this level of lactoferrin mimics that found in colostrum, so it would be logical in those instances such a preterm infants that cannot be administered colostrum or breast milk to administer infant formula with this amount of lactoferrin. The fact that Applicant has found a novel mechanism of action or has a different reason for administering the lactoferrin does not change the fact that such administration would be well within the purview of the skilled practitioner in developing optimal infant formulas, particularly for those infants in highest need.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUSSELL G FIEBIG/Examiner, Art Unit 1655